ITEMID: 001-93452
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF VORONA AND VORONOV v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The first applicant, Mr Aleksandr Voronov, was born in 1958. The second applicant, Mr Sergej Vorona, was born in 1966. Both of them live in Klaipėda.
5. On 3 December 1993 the applicants concluded agreements with the Klaipėda city council whereby each applicant would acquire an apartment in a building that the local authority was obliged to build by 1 May 1994. The applicants undertook to cover the costs of construction by paying the sums specified in the agreement. They paid their respective contributions by the date agreed in the contract.
6. On 25 July 1994 the applicants brought a court action, alleging that the local authorities had failed to complete the construction in time. They requested an order obliging the defendant to complete the works and provide them with property certificates. After the completion of the construction works on 20 October 1994, the applicants withdrew the former claim.
7. The Klaipėda city council lodged a counter-claim, requesting annulment of the agreements concluded with the applicants, claiming that its administrative division had lacked competence to enter into a contract with the applicants and that the costs of the construction had been incorrectly estimated. The local authority did not request restitution, but suggested that the applicants should cover the additional building costs.
8. On 11 October 1995 the Klaipėda City District Court dismissed the applicants’ case.
9. On 7 December 1995 the Klaipėda Regional Court quashed the decision, returning the case for a fresh examination. It was noted that the lower court had failed to summon all the parties and that not all the
10. On 1 August 1997 the court ordered an expert examination (documentary audit) regarding the municipality’s actions when accepting the contributions from the applicants for the construction of the apartments.
11. On 6 April 2000 one of the applicants addressed the Klaipėda City District Court requesting it to urge the experts to finish the examination and produce their conclusions.
12. The expert examination was completed on 20 September 2000. The next hearing took place on 13 February 2001.
13. On 11 February 2003 the Klaipėda City District Court allowed the counter-claims of the local authorities in part. The applicants were ordered to cover the additional construction costs. Upon receipt of the payment, the Klaipėda city council was obliged to issue the applicants the documents allowing them to register their titles to the apartments.
14. On 22 May 2003 the Klaipėda Regional Court partly amended the decision.
15. On 10 December 2003 the Supreme Court amended the decisions of the lower courts, fully allowing the applicants’ claims. It was established that the Klaipėda city council was not entitled to require the applicants to cover the additional costs. It was ordered to perform the agreement by issuing the applicants the documents which would allow them to register the apartments in their names.
16. On 31 December 2003 and on 13 January 2004 the Klaipėda city municipality issued the documents attesting that the applicants had paid the full amount for the apartments constructed under the agreement of 3 December 1993.
17. On 19 January and 13 February 2004 the applicants registered their titles to the apartments and, under domestic law, became their owners.
18. Article 149 § 1 of the Civil Code, in force until 1 July 2001, stipulated that, subject to any contrary legal provision, the purchaser acquired the right of ownership to property from the time of transfer. As regards real estate, the transfer agreement had to be registered in the Real Estate Register and the time of registration was regarded as the time from which the acquirer acquired title to the property.
19. Article 6.246 of the Civil Code, in force since 1 July 2001, provides that civil liability arises from non-performance of a statutory duty or from a violation of the general duty of care. The remaining relevant domestic law as concerns domestic remedies for the excessive length of civil proceedings is reproduced in the judgment of Četvertakas and Others v. Lithuania (no. 16013/02, §§ 21-22, 20 January 2009).
VIOLATED_ARTICLES: 6
